Citation Nr: 0834415	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
coronary artery disease status post stent placement.

2.  Entitlement to an effective date prior to November 12, 
2004 for the award of a 60 percent rating for coronary artery 
disease status post stent placement. 

3.  Entitlement to a rating in excess of 50 percent for major 
depression and an effective date for the award of a 50 
percent rating prior to December 3, 2004.

4.  Entitlement to an effective date prior to December 3, 
2004, for the award of a 50 percent rating for major 
depression.

5.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain and degenerative disc disease.

6.  Entitlement to an effective date prior to June 8, 2005, 
for the award of a 40 percent rating for lumbosacral strain 
and degenerative disc disease.

7.  Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy and an effective date for an 
award of a 20 percent rating prior to June 8, 2005.

8.  Entitlement to an effective date prior to June 8, 2005, 
for the award of a 20 percent rating for left lower extremity 
radiculopathy.

9.  Entitlement to a rating in excess of 20 percent for 
hemorrhoids and an effective date for the award of a 20 
percent rating prior to March 15, 2003.

10.  Entitlement to an effective date prior to March 15, 
2003,  for the award of a 20 percent rating for hemorrhoids.

11.  Entitlement to an effective date prior to June 8, 2005 
for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to August 1993.  The reported dates of service are 
not in dispute; however, they are unverifiable based upon the 
available record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, granted service connection for major depression and 
established a combined 100 percent schedular rating.  The 
Board notes that in correspondence dated in August 2005 the 
veteran stated that a schedular 100 percent rating would 
satisfy all issues on appeal.  Although the veteran had 
previously perfected appeals for a variety of service-related 
disability issues, there is no indication that he has 
retracted his request to withdraw all appeals upon receipt of 
this 100 percent rating.  In fact, he expressed only limited 
disagreement from specific determinations of the August 2005 
rating decision in his August 15, 2005, correspondence.  

The Board notes that in his August 15, 2005, correspondence 
the veteran also expressed continued disagreement with the 
denial of entitlement to TDIU.  He provided no specific 
response to RO correspondence dated August 25, 2005, 
notifying him that his TDIU claim was considered moot due to 
his receipt of a 100 percent combined schedular rating 
effective from June 8, 2005.  The veteran subsequently 
submitted an additional application for TDIU in December 2005 
asserting that he became too disabled to work on March 5, 
2001, because of service-connected disabilities.  This matter 
was not addressed by the RO and the Board finds the veteran's 
statements may be construed as a continued disagreement with 
the denial of entitlement to TDIU prior to June 8, 2005.  As 
this matter has been previously perfected for appellate 
review and was not properly addressed in a supplemental 
statement of the case, it must be remanded for further 
development.

In his March 2006 VA Form 9 the veteran also referred vaguely 
to continuing an appeal for all claims covered by an original 
Form 9 and addressed in the Supplemental Statement of the 
Case.  It is significant to note that he had previously 
perfected appeals from rating decisions in July 2002, August 
2003, June 2004, September 2004, and December 2004 and that 
he submitted a VA Form 9 in April 2003, in December 2004, and 
in January 2005.  The reasons for appeal provided in the 
March 2006 VA Form 9 also appear to be an exact duplicate of 
the pertinent portion of the December 2004 VA Form 9.  Of the 
issues addressed in Supplemental Statements of the Case in 
June 2004 and December 2004 only the service-connected 
coronary artery disease disability was identified as an issue 
on appeal in correspondence subsequent to the August 2005 
rating action.  In the absence of a clear and unambiguous 
retraction of the veteran's statement that a 100 percent 
schedular rating would satisfy all issues then on appeal, 
only the limited matters specifically identified as issues on 
appeal by the veteran and his service representative 
subsequent to the August 2005 rating decision are recognized.  
The disagreement with the assigned ratings and effective 
dates of the increased ratings from the August 2005 rating 
decision are new appellate issues and are considered to have 
been perfected by the veteran's March 2006 VA Form 9.  
Therefore, the Board finds the issues listed on the title 
page of this decision are the only matters for appellate 
review.

The Board also notes that in a November 2005 VA Form 9 the 
veteran provided statements addressing his TDIU claim and 
requested a personal hearing in Washington, DC.  In a 
subsequent VA Form 9 dated in March 2006 he stated he did not 
want a Board hearing and in correspondence dated in April 
2006 he stated he had no other information or evidence to 
give to substantiate his claims and requested that his claims 
be decided as soon as possible.  An August 2008 informal 
hearing presentation was provided by the veteran's service 
representative with no indication that the veteran desires a 
Board hearing.  Therefore, the Board finds the veteran's 
November 2005 request for a hearing has been withdrawn.

The issue of entitlement to an effective date prior to June 
8, 2005 for the award of TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's coronary artery disease status post stent 
placement is manifested by no more than mild cardiac 
hypertrophy on electrocardiogram and left ventricular 
dysfunction with an ejection fraction of 60 percent; there is 
no evidence of such symptom manifestation prior to November 
12, 2004 to justify the award of an earlier effective date 
for the disability.

3.  The veteran's major depression is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms including 
disturbances of motivation and mood.  

4.  The veteran's major depression was first attributed to 
chronic pain as a result of service-connected disabilities 
with symptoms including disturbances of motivation and mood 
by a VA medical report dated March 10, 2004.

5.  The veteran's lumbosacral strain and degenerative disc 
disease are manifested by no more than a severe limitation of 
motion of the lumbar spine, including as a result of pain and 
dysfunction, without evidence of unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during a 12 month period.

6.  The veteran's lumbosacral strain and degenerative disc 
disease symptoms of a severe limitation of motion of the 
lumbar spine are shown to have been manifest on March 20, 
2003.

7.  The veteran's left lower extremity radiculopathy is 
manifested by no more than moderate incomplete paralysis of 
the common peroneal nerve; there is no evidence of such 
symptom manifestations prior to June 8, 2005 to justify the 
award of an earlier effective date for the disability.

8.  The veteran is presently receiving the maximum schedular 
rating for a hemorrhoid disability; there is no evidence of 
persistent bleeding, secondary anemia, or fissures prior to 
March 15, 2003 to justify the award of an earlier effective 
date for the disability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
coronary artery disease status post stent placement or an 
effective date for that rating prior to November 12, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §4.104, Diagnostic Code 9403 
(2007).

2.  The criteria for an effective date prior to November 12, 
2004 for the award of a 60 percent rating for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.104, 
Diagnostic Code 9403 (2007).

3.  The criteria for a rating in excess of 50 percent for 
major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9403 (2007).

4.  The criteria for an effective date of March 10, 2004, but 
no earlier, for major depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9403 (2007).

5.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain and degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5292, 
5293, 5295 (before and after September 23, 2003).

6.  The criteria for an effective date from March 20, 2003, 
but no earlier, for the award of a 40 percent for lumbosacral 
strain and degenerative disc disease have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 4.71a, 
Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (before and 
after September 23, 2003).

7.  The criteria for a rating in excess of 20 percent for 
left lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, 4.124, Diagnostic Codes 5243, 5293, 8521 
(before and after September 23, 2003).

8.  The criteria for an effective date prior to June 8, 2005, 
for a rating of 20 percent for left lower extremity 
radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.71a, 
4.124, Diagnostic Codes 5243, 5293, 8521 (before and after 
September 23, 2003).

9.  The criteria for a rating in excess of 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §4.114, Diagnostic 
Code 7336 (2007).

10.  The criteria for an effective date prior to March 15, 
2003 for a 20 percent rating for hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by correspondence dated in May 2003, December 
2003, and August 2005.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Court in 
Dingess/Hartman also found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (April. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  In this case, the 
issues addressed in this decision arose from the veteran's 
August 2005 notice of disagreement rather than from his 
original claims for service connection or increased ratings.  
Although neither the August 2005 VCAA notice letter nor the 
earlier provided notice letters met all of the foregoing 
requirements for notice concerning increased rating claims, 
the notice defect as to these matters does not affect the 
essential fairness of the adjudication of the claims.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where VA can show that a VCAA 
notice error did not affect the essential fairness of the 
adjudication such errors would not require reversal.  To 
demonstrate this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
At 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. At 45.

The Board notes that the VCAA notice provided informed the 
veteran that he should submit evidence showing his service-
connected disabilities had increased in severity or gotten 
worse and suggested documents and records that would tend to 
demonstrate this worsening.  He was also provided information 
as to the relevant rating criteria in statements of the case 
that specifically set forth what was required for increased 
ratings.  In light of the volume of correspondence issued as 
to these matters over many years a reasonable person would be 
expected to understand what was needed based upon the notice 
provided.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Although RO efforts to obtain 
disability determination records including those from the 
State of South Carolina were unsuccessful, the veteran has 
identified no specific outstanding records that can be 
reasonably assumed to substantiate his present claims.  In 
fact, in correspondence dated in April 2006 he reported he 
had no other information or evidence to give and requested 
that his claims be decided as soon as possible.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Increased Rating and Earlier Effective Date Claims
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2007).  The effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).
Coronary Artery Disease Status Post Stent Placement
Pertinent Regulations, Factual Background, and Analysis

Diseases of the Heart
Note 1: Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.  
Note 2: One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 

700
5
Arteriosclerotic heart disease (Coronary artery 
disease):
Ratin
g

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
Note: If nonservice-connected arteriosclerotic heart disease 
is superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, request a medical opinion as 
to which condition is causing the current signs and symptoms.
38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).

In this case, a review of the record reveals that in 
September 2000 the veteran, with a history of unstable angina 
pectoris and known coronary artery disease, underwent cardiac 
catheterization and balloon angioplasty with stent placement.  
He underwent an additional balloon angioplasty in March 2001.  
A March 2001 private medical report noted left 
ventriculography demonstrated normal left ventricular size 
and function with an ejection fraction of 65 to 70 percent.  

On VA examination in April 2001, he complained of pressure in 
his neck into the left arm with mild chest pain and shortness 
of breath at rest and on exertion approximately three to four 
times per week.  An examination revealed his heart was 
regular in rate and rhythm without any murmur, rub, or 
gallop.  The diagnoses included coronary artery disease 
status post myocardial infarction, status post cardiac 
catheterization, and status post percutaneous transluminal 
coronary angioplasty and stent placement.

Service connection was established for coronary artery 
disease with hypertension in a June 2001 rating decision.  A 
30 percent rating was assigned effective January 30, 2001.  
The veteran was notified of that decision, but did not 
appeal.  

In correspondence dated in August 2001 the veteran requested 
entitlement to a higher evaluation for his service-connected 
heart disability.  

VA general medical examination in March 2003 included a 
diagnosis of coronary artery disease status post stent 
placement with an ejection fraction greater than 60 percent.  
The examiner noted a regular heart rhythm without murmur.  A 
VA cardiovascular examination included an echocardiogram 
(ECHO) that showed an ejection fraction of 70 percent.  The 
left ventricle was normal in size with mild concentric 
hypertrophy, normal systolic function, and mild mitral 
regurgitation.  The right ventricle was normal in size and 
function.  A stress test was performed, with no chest pain or 
ST changes.  METS were assessed as 8. 

VA examination in March 2004 included an ECHO that revealed 
an ejection fraction of approximately 63 percent.  There was 
a moderate left ventricular concentric hypertrophy.  The 
diagnoses included coronary artery disease.  The examiner 
noted the veteran was asymptomatic, but that he had 
progressive chest pain, shortness of breath, dyspnea on 
exertion and fatigue, orthopnea, and paroxysmal nocturnal 
dyspnea suggestive of unsteady angina.  

VA records dated November 12, 2004, revealed the veteran had 
a significant two vessel coronary artery disease.  Additional 
studies were deferred due to renal insufficiency.  He 
subsequently underwent catheterization.  

On VA examination in December 2005 the veteran complained of 
daily chest pain, shortness of breath, fatigue, and 
dizziness.  He denied any syncope and reported he was only 
able to walk approximately 200 yards on a flat surface before 
becoming fatigued, short of breath, and having chest pain.  
He stated he was unable to walk up a flight of stairs.  The 
examiner noted diagnoses of coronary artery disease and 
hypertension and hypertensive heart disease.  It was noted 
that a METS estimate of approximately 2 was not solely 
attributable to cardiovascular disease and included 
limitation due to a back disability.  An echocardiogram 
revealed a normal left ventricular systolic function with an 
ejection fraction calculated at 70 percent, mild diastolic 
dysfunction, and mild left ventricular hypertrophy.  

Based upon the evidence of record, the Board finds the 
veteran's coronary artery disease status post stent placement 
is presently manifested by no more than mild cardiac 
hypertrophy on electrocardiogram and left ventricular 
dysfunction with an ejection fraction of 60 percent.  While 
he was shown to have a METS score of 2 in December 2005, the 
examiner could not attribute the score to cardiovascular 
problems, noting that other physical problems contributed to 
the low score.  Also, the ejection fraction of 60 is better 
than allowed for a 60 percent rating.  The award of 60 
percent is quite liberal, given the medical facts of the 
case.  However, there is no evidence of similar symptom 
manifestations prior to November 12, 2004.  There is also no 
evidence of chronic congestive heart failure, no evidence of 
a workload due to this disability of 3 METs or less that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
nor evidence of left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Therefore, the claims for 
entitlement to a rating in excess of 60 percent for coronary 
artery disease status post stent placement or an effective 
date for that rating prior to November 12, 2004, is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Major Depression
Pertinent Regulations, Factual Background, and Analysis

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events) 
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9403 (2007).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
coronary artery disease status post stent placement.

2.  Entitlement to an effective date prior to November 12, 
2004 for the award of a 60 percent rating for coronary artery 
disease status post stent placement. 

3.  Entitlement to a rating in excess of 50 percent for major 
depression and an effective date for the award of a 50 
percent rating prior to December 3, 2004.

4.  Entitlement to an effective date prior to December 3, 
2004, for the award of a 50 percent rating for major 
depression.

5.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain and degenerative disc disease.

6.  Entitlement to an effective date prior to June 8, 2005, 
for the award of a 40 percent rating for lumbosacral strain 
and degenerative disc disease.

7.  Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy and an effective date for an 
award of a 20 percent rating prior to June 8, 2005.

8.  Entitlement to an effective date prior to June 8, 2005, 
for the award of a 20 percent rating for left lower extremity 
radiculopathy.

9.  Entitlement to a rating in excess of 20 percent for 
hemorrhoids and an effective date for the award of a 20 
percent rating prior to March 15, 2003.

10.  Entitlement to an effective date prior to March 15, 
2003,  for the award of a 20 percent rating for hemorrhoids.

11.  Entitlement to an effective date prior to June 8, 2005 
for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to August 1993.  The reported dates of service are 
not in dispute; however, they are unverifiable based upon the 
available record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, granted service connection for major depression and 
established a combined 100 percent schedular rating.  The 
Board notes that in correspondence dated in August 2005 the 
veteran stated that a schedular 100 percent rating would 
satisfy all issues on appeal.  Although the veteran had 
previously perfected appeals for a variety of service-related 
disability issues, there is no indication that he has 
retracted his request to withdraw all appeals upon receipt of 
this 100 percent rating.  In fact, he expressed only limited 
disagreement from specific determinations of the August 2005 
rating decision in his August 15, 2005, correspondence.  

The Board notes that in his August 15, 2005, correspondence 
the veteran also expressed continued disagreement with the 
denial of entitlement to TDIU.  He provided no specific 
response to RO correspondence dated August 25, 2005, 
notifying him that his TDIU claim was considered moot due to 
his receipt of a 100 percent combined schedular rating 
effective from June 8, 2005.  The veteran subsequently 
submitted an additional application for TDIU in December 2005 
asserting that he became too disabled to work on March 5, 
2001, because of service-connected disabilities.  This matter 
was not addressed by the RO and the Board finds the veteran's 
statements may be construed as a continued disagreement with 
the denial of entitlement to TDIU prior to June 8, 2005.  As 
this matter has been previously perfected for appellate 
review and was not properly addressed in a supplemental 
statement of the case, it must be remanded for further 
development.

In his March 2006 VA Form 9 the veteran also referred vaguely 
to continuing an appeal for all claims covered by an original 
Form 9 and addressed in the Supplemental Statement of the 
Case.  It is significant to note that he had previously 
perfected appeals from rating decisions in July 2002, August 
2003, June 2004, September 2004, and December 2004 and that 
he submitted a VA Form 9 in April 2003, in December 2004, and 
in January 2005.  The reasons for appeal provided in the 
March 2006 VA Form 9 also appear to be an exact duplicate of 
the pertinent portion of the December 2004 VA Form 9.  Of the 
issues addressed in Supplemental Statements of the Case in 
June 2004 and December 2004 only the service-connected 
coronary artery disease disability was identified as an issue 
on appeal in correspondence subsequent to the August 2005 
rating action.  In the absence of a clear and unambiguous 
retraction of the veteran's statement that a 100 percent 
schedular rating would satisfy all issues then on appeal, 
only the limited matters specifically identified as issues on 
appeal by the veteran and his service representative 
subsequent to the August 2005 rating decision are recognized.  
The disagreement with the assigned ratings and effective 
dates of the increased ratings from the August 2005 rating 
decision are new appellate issues and are considered to have 
been perfected by the veteran's March 2006 VA Form 9.  
Therefore, the Board finds the issues listed on the title 
page of this decision are the only matters for appellate 
review.

The Board also notes that in a November 2005 VA Form 9 the 
veteran provided statements addressing his TDIU claim and 
requested a personal hearing in Washington, DC.  In a 
subsequent VA Form 9 dated in March 2006 he stated he did not 
want a Board hearing and in correspondence dated in April 
2006 he stated he had no other information or evidence to 
give to substantiate his claims and requested that his claims 
be decided as soon as possible.  An August 2008 informal 
hearing presentation was provided by the veteran's service 
representative with no indication that the veteran desires a 
Board hearing.  Therefore, the Board finds the veteran's 
November 2005 request for a hearing has been withdrawn.

The issue of entitlement to an effective date prior to June 
8, 2005 for the award of TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's coronary artery disease status post stent 
placement is manifested by no more than mild cardiac 
hypertrophy on electrocardiogram and left ventricular 
dysfunction with an ejection fraction of 60 percent; there is 
no evidence of such symptom manifestation prior to November 
12, 2004 to justify the award of an earlier effective date 
for the disability.

3.  The veteran's major depression is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms including 
disturbances of motivation and mood.  

4.  The veteran's major depression was first attributed to 
chronic pain as a result of service-connected disabilities 
with symptoms including disturbances of motivation and mood 
by a VA medical report dated March 10, 2004.

5.  The veteran's lumbosacral strain and degenerative disc 
disease are manifested by no more than a severe limitation of 
motion of the lumbar spine, including as a result of pain and 
dysfunction, without evidence of unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during a 12 month period.

6.  The veteran's lumbosacral strain and degenerative disc 
disease symptoms of a severe limitation of motion of the 
lumbar spine are shown to have been manifest on March 20, 
2003.

7.  The veteran's left lower extremity radiculopathy is 
manifested by no more than moderate incomplete paralysis of 
the common peroneal nerve; there is no evidence of such 
symptom manifestations prior to June 8, 2005 to justify the 
award of an earlier effective date for the disability.

8.  The veteran is presently receiving the maximum schedular 
rating for a hemorrhoid disability; there is no evidence of 
persistent bleeding, secondary anemia, or fissures prior to 
March 15, 2003 to justify the award of an earlier effective 
date for the disability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
coronary artery disease status post stent placement or an 
effective date for that rating prior to November 12, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §4.104, Diagnostic Code 9403 
(2007).

2.  The criteria for an effective date prior to November 12, 
2004 for the award of a 60 percent rating for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.104, 
Diagnostic Code 9403 (2007).

3.  The criteria for a rating in excess of 50 percent for 
major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9403 (2007).

4.  The criteria for an effective date of March 10, 2004, but 
no earlier, for major depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9403 (2007).

5.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain and degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5292, 
5293, 5295 (before and after September 23, 2003).

6.  The criteria for an effective date from March 20, 2003, 
but no earlier, for the award of a 40 percent for lumbosacral 
strain and degenerative disc disease have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 4.71a, 
Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (before and 
after September 23, 2003).

7.  The criteria for a rating in excess of 20 percent for 
left lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, 4.124, Diagnostic Codes 5243, 5293, 8521 
(before and after September 23, 2003).

8.  The criteria for an effective date prior to June 8, 2005, 
for a rating of 20 percent for left lower extremity 
radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.71a, 
4.124, Diagnostic Codes 5243, 5293, 8521 (before and after 
September 23, 2003).

9.  The criteria for a rating in excess of 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §4.114, Diagnostic 
Code 7336 (2007).

10.  The criteria for an effective date prior to March 15, 
2003 for a 20 percent rating for hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by correspondence dated in May 2003, December 
2003, and August 2005.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Court in 
Dingess/Hartman also found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (April. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  In this case, the 
issues addressed in this decision arose from the veteran's 
August 2005 notice of disagreement rather than from his 
original claims for service connection or increased ratings.  
Although neither the August 2005 VCAA notice letter nor the 
earlier provided notice letters met all of the foregoing 
requirements for notice concerning increased rating claims, 
the notice defect as to these matters does not affect the 
essential fairness of the adjudication of the claims.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where VA can show that a VCAA 
notice error did not affect the essential fairness of the 
adjudication such errors would not require reversal.  To 
demonstrate this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
At 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. At 45.

The Board notes that the VCAA notice provided informed the 
veteran that he should submit evidence showing his service-
connected disabilities had increased in severity or gotten 
worse and suggested documents and records that would tend to 
demonstrate this worsening.  He was also provided information 
as to the relevant rating criteria in statements of the case 
that specifically set forth what was required for increased 
ratings.  In light of the volume of correspondence issued as 
to these matters over many years a reasonable person would be 
expected to understand what was needed based upon the notice 
provided.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Although RO efforts to obtain 
disability determination records including those from the 
State of South Carolina were unsuccessful, the veteran has 
identified no specific outstanding records that can be 
reasonably assumed to substantiate his present claims.  In 
fact, in correspondence dated in April 2006 he reported he 
had no other information or evidence to give and requested 
that his claims be decided as soon as possible.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Increased Rating and Earlier Effective Date Claims
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2007).  The effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).
Coronary Artery Disease Status Post Stent Placement
Pertinent Regulations, Factual Background, and Analysis

Diseases of the Heart
Note 1: Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.  
Note 2: One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 

700
5
Arteriosclerotic heart disease (Coronary artery 
disease):
Ratin
g

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
Note: If nonservice-connected arteriosclerotic heart disease 
is superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, request a medical opinion as 
to which condition is causing the current signs and symptoms.
38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).

In this case, a review of the record reveals that in 
September 2000 the veteran, with a history of unstable angina 
pectoris and known coronary artery disease, underwent cardiac 
catheterization and balloon angioplasty with stent placement.  
He underwent an additional balloon angioplasty in March 2001.  
A March 2001 private medical report noted left 
ventriculography demonstrated normal left ventricular size 
and function with an ejection fraction of 65 to 70 percent.  

On VA examination in April 2001, he complained of pressure in 
his neck into the left arm with mild chest pain and shortness 
of breath at rest and on exertion approximately three to four 
times per week.  An examination revealed his heart was 
regular in rate and rhythm without any murmur, rub, or 
gallop.  The diagnoses included coronary artery disease 
status post myocardial infarction, status post cardiac 
catheterization, and status post percutaneous transluminal 
coronary angioplasty and stent placement.

Service connection was established for coronary artery 
disease with hypertension in a June 2001 rating decision.  A 
30 percent rating was assigned effective January 30, 2001.  
The veteran was notified of that decision, but did not 
appeal.  

In correspondence dated in August 2001 the veteran requested 
entitlement to a higher evaluation for his service-connected 
heart disability.  

VA general medical examination in March 2003 included a 
diagnosis of coronary artery disease status post stent 
placement with an ejection fraction greater than 60 percent.  
The examiner noted a regular heart rhythm without murmur.  A 
VA cardiovascular examination included an echocardiogram 
(ECHO) that showed an ejection fraction of 70 percent.  The 
left ventricle was normal in size with mild concentric 
hypertrophy, normal systolic function, and mild mitral 
regurgitation.  The right ventricle was normal in size and 
function.  A stress test was performed, with no chest pain or 
ST changes.  METS were assessed as 8. 

VA examination in March 2004 included an ECHO that revealed 
an ejection fraction of approximately 63 percent.  There was 
a moderate left ventricular concentric hypertrophy.  The 
diagnoses included coronary artery disease.  The examiner 
noted the veteran was asymptomatic, but that he had 
progressive chest pain, shortness of breath, dyspnea on 
exertion and fatigue, orthopnea, and paroxysmal nocturnal 
dyspnea suggestive of unsteady angina.  

VA records dated November 12, 2004, revealed the veteran had 
a significant two vessel coronary artery disease.  Additional 
studies were deferred due to renal insufficiency.  He 
subsequently underwent catheterization.  

On VA examination in December 2005 the veteran complained of 
daily chest pain, shortness of breath, fatigue, and 
dizziness.  He denied any syncope and reported he was only 
able to walk approximately 200 yards on a flat surface before 
becoming fatigued, short of breath, and having chest pain.  
He stated he was unable to walk up a flight of stairs.  The 
examiner noted diagnoses of coronary artery disease and 
hypertension and hypertensive heart disease.  It was noted 
that a METS estimate of approximately 2 was not solely 
attributable to cardiovascular disease and included 
limitation due to a back disability.  An echocardiogram 
revealed a normal left ventricular systolic function with an 
ejection fraction calculated at 70 percent, mild diastolic 
dysfunction, and mild left ventricular hypertrophy.  

Based upon the evidence of record, the Board finds the 
veteran's coronary artery disease status post stent placement 
is presently manifested by no more than mild cardiac 
hypertrophy on electrocardiogram and left ventricular 
dysfunction with an ejection fraction of 60 percent.  While 
he was shown to have a METS score of 2 in December 2005, the 
examiner could not attribute the score to cardiovascular 
problems, noting that other physical problems contributed to 
the low score.  Also, the ejection fraction of 60 is better 
than allowed for a 60 percent rating.  The award of 60 
percent is quite liberal, given the medical facts of the 
case.  However, there is no evidence of similar symptom 
manifestations prior to November 12, 2004.  There is also no 
evidence of chronic congestive heart failure, no evidence of 
a workload due to this disability of 3 METs or less that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
nor evidence of left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Therefore, the claims for 
entitlement to a rating in excess of 60 percent for coronary 
artery disease status post stent placement or an effective 
date for that rating prior to November 12, 2004, is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Major Depression
Pertinent Regulations, Factual Background, and Analysis

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events) 
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9403 (2007).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

In this case, service medical records show the veteran 
complained of depression or excessive worry in a March 1993 
report of medical history.  The examiner noted a history of 
ethanol abuse.  A March 1993 retirement examination revealed 
a normal clinical psychiatric evaluation.  In correspondence 
received in January 2002, the veteran requested entitlement 
to service connection for a mental disorder, a smoking 
addiction, and alcoholism.  

VA general medical examination in March 2003 included a 
diagnosis of schizophrenia, seemingly well controlled.  It 
was noted the veteran's claims file was unavailable and that 
he did not claim to having any continuous mental disability, 
except for his schizophrenia that was apparently well 
controlled.  No additional comments or opinions as to 
etiology as to a psychiatric disorder were provided.  
Subsequent VA treatment records noted diagnoses of depression 
and mood disorder due to general medical condition.  A 
September 2003 report noted the veteran was psychiatrically 
at baseline.  Treatment with continued medication was 
recommended.

A March 10, 2004, VA treatment report noted a diagnosis of 
major depressive disorder with psychotic features/mood 
disorder due to military related injuries with chronic pain 
in addition to other medical problems.  An examination 
revealed symptoms including sleep problems, depression with 
audio/visual hallucinations, and anger.  It was noted the 
veteran denied suicidal or homicidal ideations.  A GAF score 
of 48 was provided.  

A December 3, 2004, report noted a diagnoses of stable major 
depressive disorder with psychotic features and stable mood 
disorder due to general medical conditions from chronic pain 
syndrome.  A GAF score of 50 was provided.  The veteran 
reported that his depression and hallucinations were under 
control when he took his medication.   Records dated in 
September 2005 included diagnoses of stable mood disorder due 
to general medical conditions/chronic pains and major 
depressive disorder with psychotic features.  A GAF score of 
50 was provided.  

In an August 2005 rating decision the RO granted entitlement 
to service connection for major depressive disorder as 
related to his overall health impairment due to the service-
connected disabilities of lumbosacral strain with 
degenerative disc disease and hemorrhoids.  A 50 percent 
rating effective from December 3, 2004, was assigned.

On VA mental disorders examination in December 2005 the 
veteran stated that he often heard voices and saw little 
green men telling him to hurt himself or others.  He reported 
that he used to drink to control these symptoms.  An 
examination revealed he was alert and oriented to personal 
information and place.  Temporal orientation was borderline.  
The history provided was sketchy and insight was not 
demonstrated.  His affect was blunted.  Response latencies 
were normal and he demonstrated adequate attention, but he 
was unable to recite the months of the year in reverse order 
or spell the word world forward or backwards.  Spontaneous 
speech was fluent, grammatical, and free of paraphasias.  A 
visual naming screen was normal.  He was unable to recall a 
list of three works.  His eye contact was poor.  There was no 
evidence of pressured speech, grandiosity, motor 
overactivity, restlessness, or disorder in thought process.  
The examiner noted Axis I diagnoses of major depressive 
disorder by history and possible malingering.  It was also 
noted that the veteran reported odd symptoms typically not 
seen in psychiatric patients and that further psychological 
testing and a review of the claims file were required to 
complete the assessment.  

A January 2006 VA examination report noted the veteran was 
administered the Minnesota Multiphasic Personality Inventory 
(MMPI) and the Beck Depression Inventory as a measure of his 
symptoms.  On the MMPI he reported symptoms that suggested 
extreme symptomatology with rare combinations of symptoms and 
unusual hallucinations.  His total score of 21 on the Noah 
Forensic Assessment of Symptoms test was well above the cut-
off score of 4 and was suggestive of an exaggeration of his 
symptoms.  A January 2006 addendum report noted that based 
upon the veteran's presentation on examination in December 
2005 and follow-up testing it was not possible to provide a 
diagnosis, a GAF score, or an opinion as to functional 
impairment without relying on mere speculation.  It was 
further noted that the evaluation and testing were consistent 
with significant symptom exaggeration and that performance 
raised the question of possible malingering.  

Based upon the evidence of record, the Board finds the 
veteran's major depression is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms including disturbances 
of motivation and mood.  There is no probative evidence of an 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  Nor is there any probative 
evidence of a total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The veteran's 
reported symptoms in December 2005 and January 2006 are 
considered to have no probative weight based upon the 
opinions of possible malingering.  Therefore, entitlement to 
a rating in excess of 50 percent for major depression is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim for an increased rating.

Although the RO assigned an effective date from December 3, 
2004, for the award of service connection and a 50 percent 
rating, the Board finds the evidence of record demonstrates 
the veteran's major depression was first attributed to 
chronic pain as a result of service-connected disabilities 
with symptoms including disturbances of motivation and mood 
by a VA medical report dated March 10, 2004.  There is no 
evidence of record questioning the probity of the available 
medical evidence prior to December 2005 and these reports are 
considered to be credible for the purpose of establishing an 
effective date for service connection.  In light of the 
available evidence, the Board finds an effective date from 
March 10, 2004, but no earlier, is warranted for the award of 
a 50 percent rating for major depression.  

Lumbosacral Strain and Degenerative Disc Disease and Left 
Lower 
Extremity Radiculopathy
Pertinent Regulations, Factual Background, and Analysis

During the pendency of this appeal, the criteria for 
disabilities of the spine were amended and the diagnostic 
codes renumbered effective September 26, 2003.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).


5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).



5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:



The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

External Popliteal Nerve (Common Peroneal)
852
1
Paralysis of:
Ratin
g

Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges 
of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot 
and toes
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
862
1
Neuritis
872
1
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

In this case, a review of the record reveals service 
connection was established for left lumbosacral muscle strain 
in a November 1993 rating decision.  An increased 10 percent 
rating was assigned in a January 2000 rating decision.  The 
veteran submitted a notice of disagreement from that 
determination, but did not perfect the appeal subsequent to 
the issuance of a statement of the case in October 2000.  

VA treatment records dated in January 2000 noted chronic low 
back pain with spasm.  There was limited motion in all 
fields, significant guarding, exaggerated tenderness to light 
touch, paraspinal muscle spasm, decreased deep tendon 
reflexes, and positive bilateral straight leg raise testing.  
A diagnosis of L4 disc bulge with radiculopathy was provided 
in January 2000.  A May 2001 magnetic resonance imaging (MRI) 
scan revealed a bulge at L4-5 without evidence of a definite 
focal herniated nucleus pulposus. 

VA spine examination on March 20, 2003, noted the veteran 
walked to the office  without difficulty.  He had a rolling 
walker with him, but he ambulated about the office without 
this assistive device and did not appear to have a slow or 
altered gait.  It was noted he sat in a chair easily with his 
trunk flexed 90 degrees; however, upon examination he stopped 
at 10 degrees of forward flexion demonstrating very poor 
effort.  His extension and lateral bending were to 10 
degrees, which the examiner noted were inconsistent with his 
previous motions.  He arose from his chair easily and climbed 
onto the examination table without identifiable motor 
weakness.  There was a negative Gower sign and he arose from 
his chair without using his upper extremities.  He was only 
able to squat to 40 degrees, but he was able to hold himself 
there with good muscle tone.  He was able to heel and toe 
walk without difficulty.  Manual motor testing was 5/5 in all 
muscle groups to the lower extremities.  Straight leg testing 
was negative, bilaterally.  Deep tendon reflexes were 2+ and 
symmetric.  The examiner's assessment was a history of 
previous lumbar myofascial strain without physical 
examination evidence to corroborate the present mechanical 
pathology.  X-rays of the lumbar spine were obstructed from 
L1 through L3; however, the examiner noted there was no 
evidence of definite arthritic change.  There was no evidence 
of facet arthropathy or subluxation.  
 
A March 20, 2003, VA neurological disorders examination, 
however, noted the veteran walked with a clearly antalgic 
precision of the back and absence of low back lordosis.  
There were trace knee reflexes and absent bilateral Achilles 
reflexes.  It was noted that MRI and computerized axial 
tomography (CAT) studies of the lower back revealed prominent 
bulging at L3-L4, L4-L5, and L5-S1 producing multiple 
radicular elements.  There was a prominent straight leg raise 
sign at 35 degrees, bilaterally.  The diagnosis was bilateral 
L4-L5 ad L5-S1 radiculopathy due to multiple bulging disc in 
the lumbosacral spine.

In correspondence received on April 9, 2003, the veteran 
requested entitlement to an increased rating for his service-
connected back disability.  No additional information was 
provided.  

VA treatment records dated in July 2003 included diagnoses of 
chronic low back pain.  A November 2003 MRI scan revealed 
normal thoracic and lumbar spines.  It was noted the 
vertebral bodies of the lumbar spine were of normal height 
and position.  The intervertebral discs were within normal 
limits.  There was no evidence of disc bulge, herniation, or 
saggital canal, lateral recess, or neural foraminal stenosis.  

An August 2003 rating decision granted service connection for 
left lower extremity radiculopathy as secondary to the 
service-connected lumbosacral strain disability.  A 10 
percent rating effective from July 14, 1999, was assigned.  

VA physical therapy treatment records dated in February 2004 
noted absent ankle jerks without significant findings on MRI 
studies.  An April 2004 report noted the veteran was seen for 
follow-up for intractable back and lower extremity pain.  It 
was also noted he had been treated with increasing doses of 
short acting narcotics for fluctuating pain in the lower back 
and left leg.  The veteran reported he was attending physical 
therapy and gradually increasing his walking tolerance.  The 
examiner noted he walked with a slow ponderous gait using a 
wide rolling walker.  A diagnosis of lumbago was provided.

At his VA spine examination on June 8, 2005, the veteran 
complained of severe decreased motion and stiffness to the 
lower back with moderate fatigue and spasm.  He reported 
severe, constant pain to the lumbar region radiating to the 
left buttock and leg and right foot.  He stated he used 
corrective shoes, crutches, and a walker and was unable to 
walk more than a few yards.  He estimated he had 12 days of 
incapacitating episodes of intervertebral disc syndrome.  It 
was noted the veteran had incontinence, leg or foot weakness, 
numbness, and paresthesias unrelated to his back disability.  
An examination revealed a level pelvis with an antalgic gait.  
There was no difference in comparison of left and right mid-
thigh and mid-calf measurements.  The examiner noted partial 
thoracolumbar spine ankylosis in the flexion position with an 
indication of unfavorable ankylosis of neurological symptoms 
due to nerve root stretching.  There was objective evidence 
of mild spasm to the left and right lumbar sacrospinalis 
muscles, moderate weakness, severe guarding, severe pain with 
motion, and severe tenderness.  It was noted these symptoms 
were severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  

Active and passive range of motion studies revealed flexion 
from 0 to 8 degrees, extension from 0 to 12 degrees, left 
lateral flexion from 0 to 6 degrees, right lateral flexion 
from 0 to 6 degrees, left rotation to 0 degrees, and right 
rotation to 0 degrees.  Pain began and ended at the end 
points of motion.  There was no additional limitation of 
motion on repetitive use due to pain, fatigue, weakness, or 
lack of endurance.  Detailed motor examination revealed 
active movement against some resistance on hip extension, 
knee extension, ankle dorsiflexion, and great toe extension 
and active movement against full resistance on hip flexion 
and ankle plantar flexion.  Vibration, pinprick, and light 
touch sensations were impaired to the bilateral lower 
extremities and position sense was absent.  Knee and ankle 
jerk reflexes were hypoactive.  Babinski's signs were 
negative.  Lasegue's signs were positive, bilaterally.  A 
diagnosis of degenerative disc disease of the lumbar spine 
with radiculopathy was provided.  

A June 2005 neurological disorders examination noted the 
veteran had a distal sensory loss in a glove and stocking 
type pattern consistent with peripheral neuropathy.  The 
diagnosis was peripheral neuropathy due to the mixed 
combination of old ethanol pattern and diabetes mellitus.  

Based upon the evidence of record, the Board finds the 
veteran's lumbosacral strain and degenerative disc disease 
are manifested by no more than a severe limitation of motion 
of the lumbar spine, including as a result of pain and 
dysfunction.  There is no probative evidence demonstrating 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during a 12 
month period.  The June 2005 VA examiner's opinion is 
indicative of no more than partial unfavorable ankylosis of 
the thoracolumbar spine and only 12 days of reported 
incapacitation due to intervertebral disc syndrome.  
Therefore, entitlement to a rating in excess of 40 percent 
for lumbosacral strain and degenerative disc disease is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.  

The Board finds, however, that the veteran's lumbosacral 
strain and degenerative disc disease symptoms of a severe 
limitation of motion of the lumbar spine are shown to have 
been manifest upon a March 20, 2003, VA examination.  There 
is no other factually ascertainable evidence demonstrating an 
increased 40 percent rating was warranted in the year prior 
to the receipt of veteran's claim for an increased rating on 
April 9, 2003.  Therefore, an effective date from March 20, 
2003, but no earlier, for the award of a 40 percent rating is 
warranted.  

The Board also finds that the veteran's left lower extremity 
radiculopathy is manifested by no more than moderate 
incomplete paralysis of the common peroneal nerve.  Although 
VA examination on June 8, 2005, noted vibration, pinprick, 
and light touch sensations were impaired and that position 
sense was absent, the orthopedic examiner noted the veteran's 
symptoms of constant leg of foot weakness, numbness, and 
paresthesias could be related to his diabetes mellitus.  The 
June 2005 VA neurological disorders examiner also found his 
distal sensory loss in a glove and stocking type pattern was 
consistent with a peripheral neuropathy due to the mixed 
combination of an old ethanol pattern and diabetes mellitus.  
There is no evidence of a severe incomplete paralysis as 
result of left lower extremity radiculopathy manifested by 
symptoms substantially less than foot drop, a slight droop of 
all toes, an inability to dorsiflex the foot, lost extension 
of the proximal phalanges of the toes, lost abduction of the 
foot, adduction weakened, or anesthesia that covers the 
entire dorsum of the foot and toes.  There is no evidence of 
more than mild incomplete paralysis prior to June 8, 2005.  
Therefore, entitlement to a rating in excess of 20 percent 
for left lower extremity radiculopathy and an effective date 
for an award of a 20 percent rating prior to June 8, 2005, is 
not warranted.

Hemorrhoids
Pertinent Regulations, Factual Background, and Analysis

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, 
or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

In this case, records show that an August 1999 VA examination 
revealed grade I internal hemorrhoids by proctoscopy.  It was 
noted the veteran reported frequent symptomatic hematochezia 
with daily swelling with scant volumes of blood on tissue 
half the time and moderate bleeding the other half of the 
time.  The examiner noted there were no skin tags and that a 
digital rectal examination revealed a normal anal sphincter 
tone with no masses.  

VA hospital records show the veteran was admitted on March 
15, 2003, for treatment including internal hemorrhoids and 
anemia.  He reported bloody streaking in stools and coloring 
of the toilet water.  

In correspondence received by VA on November 19, 2003, the 
veteran requested entitlement to an increased rating for his 
hemorrhoid disability.  He stated the disorder had increased 
in severity.

An April 2004 VA treatment report noted the veteran 
complained of hematochezia over several months without 
melena.  It was noted that flexible sigmoidoscopy revealed 
moderate internal hemorrhoids.  Records dated in July 2004 
revealed moderate sized internal hemorrhoids with no active 
bleeding.  There were internal hemorrhoids shown by 
colonoscopy.  VA hospital records note he underwent banding 
of internal hemorrhoids in November 2004 and again in 
December 2005.  

In an August 2005 rating decision the RO granted an increased 
20 percent rating for hemorrhoids.  An effective date was 
assigned from March 15, 2003.  

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the maximum schedular rating 
for hemorrhoids.  Thus, entitlement to a schedular rating in 
excess of 20 percent is not possible.  There is also no 
factually ascertainable evidence demonstrating persistent 
bleeding, secondary anemia, or fissures related to this 
disorder prior to March 15, 2003.  Therefore, entitlement to 
an earlier effective date for the award of a 20 percent 
rating for hemorrhoids is not warranted.  The preponderance 
of the evidence is against the veteran's claim.

Extraschedular Evaluation

The Board notes that the veteran is presently in receipt of a 
combined schedular 100 percent disability rating.  It is 
unclear whether under VA law the RO may refer a case to the 
Chief Benefits Director of VA's Compensation and Pension 
Service for retroactive extraschedular consideration under 
38 C.F.R. § 3.321.  But see Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Board finds, however, that the veteran's 
occupational impairment is best considered under the 
provisions of the claim for entitlement to TDIU prior to June 
8, 2005, addressed in the remand section of this decision.


ORDER

Entitlement to a rating in excess of 60 percent for coronary 
artery disease status post stent placement is denied.

Entitlement to an effective date for the award of a 60 
percent rating prior to November 12, 2004, for coronary 
artery disease status post stent placement, is denied.

Entitlement to a rating in excess of 50 percent for major 
depression is denied.

Entitlement to an effective date from March 10, 2004, but no 
earlier, for the grant of service connection and award of a 
50 percent rating for major depression is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain and degenerative disc disease is denied.

Entitlement to an effective date from March 20, 2003, but no 
earlier, for the award of a 40 percent rating for lumbosacral 
strain and degenerative disc disease is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy is denied.

Entitlement to an effective date for an award of a 20 percent 
rating prior to June 8, 2005, for an increased rating for 
left lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 20 percent for 
hemorrhoids is denied.  

Entitlement to an effective date for the award of a 20 
percent rating prior to March 15, 2003, for an increased 
rating for hemorrhoids, is denied.


REMAND

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court 
are applicable to this case.  The veteran was provided VCAA 
notice as to his TDIU claim in October 2002 and was provided 
VCAA notice for all elements of a claim in March 2006.  

The Board notes that the veteran's remaining TDIU claim has 
not been addressed in a supplemental statement of the case 
subsequent to the receipt of pertinent medical evidence and 
VA rating actions.  Therefore, additional action is required 
prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

Any additional development deemed 
necessary on the issue of entitlement to 
TDIU prior to June 8, 2005, should be 
conducted and the veteran and his 
representative should be afforded the 
opportunity to respond.  Thereafter, if 
any issue on appeal remains denied the 
veteran should be provided a supplemental 
statement of the case and the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


